            Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 1 of 29




 Evan J. Smith
 BRODSKY SMITH
 240 Mineola Boulevard
 First Floor
 Mineola, NY 11501
 Telephone:    516.741.4977
 Facsimile:    516.741.0626
 esmith@brodskysmith.com

 Attorneys for Plaintiff



                                UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF NEW YORK


 DREW SCHULTHESS,                                      Case No.:

                           Plaintiff,                  COMPLAINT FOR:

                 vs.                                   (1) Breach of Fiduciary Duties
                                                       (2) Aiding and Abetting Breach of Fiduciary
 MAGNACHIP SEMICONDUCTOR                                   Duties
 CORPORATION, YOUNG-JOON KIM,                          (3) Violation of § 14(a) of the Securities
 MELVIN KEATING, ILBOK LEE, CAMILLO
 MARTINO, GARY TANNER, NADER                               Exchange Act of 1934
 TAVAKOLI, and LIZ CHUNG.                              (4) Violation of § 20(a) of the Securities
                                                           Exchange Act of 1934
                           Defendants.

                                                       DEMAND FOR JURY TRIAL



       Plaintiff, Drew Schulthess (“Plaintiff”), by and through his attorneys, files this action against

the defendants, and alleges upon information and belief, except for those allegations that pertain to

him, which are alleged upon personal knowledge, as follows:

                                   SUMMARY OF THE ACTION

       1.      Plaintiff brings this stockholder action against MagnaChip Semiconductor Corporation

(“MagnaChip” or the “Company”), the Company’s Board of Directors (the “Board” or the “Individual

Defendants,”), and collectively with MagnaChip, the “Defendants”), for violations of Sections 14(a)

                                                 -1-

                                            COMPLAINT
            Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 2 of 29




and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”), and for breaches of

fiduciary duty as a result of the Individual Defendants’ efforts to sell the Company to South Dearborn

Limited (“Parent”), and Michigan Merger Sub, Inc. (“Merger Sub,” and collectively with Parent,

“Wise Road”) as a result of an unfair process for an unfair price and to enjoin an upcoming stockholder

vote on a proposed all cash transaction acquiring all of the Company’s remaining outstanding shares,

valued at approximately $1.4 billion (the “Proposed Transaction”).

       2.      The terms of the Proposed Transaction were memorialized in a March 26, 2021 filing

with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger Agreement,

Parent, a company which is controlled by Wise Road Capital, will acquire all of the remaining

outstanding shares of MagnaChip’s common stock at a price of $29.00 per share in cash. As a result,

MagnaChip will become an indirect wholly-owned subsidiary of Wise Road.

       3.      Thereafter, on April 19, 2021, MagnaChip filed a Preliminary Preliminary Proxy on

Schedule PREM14A (the “Preliminary Proxy”) with the SEC in support of the Proposed Transaction.
       4.      The Proposed Transaction is unfair and undervalued for a number of reasons.

Significantly, the Preliminary Proxy describes an insufficient process in which the Board inefficiently

conducted the sales process of the Company, including selling of a portion of the Company prior to

entering into negotiations for a sale of the rest of the Company, and not creating a disinterested

committee of directors to run the sales process until it had already been going on for several months.

       5.      In approving the Proposed Transaction, the Individual Defendants have breached their

fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to sell

MagnaChip without first taking steps to ensure that Plaintiff as a public stockholder of MagnaChip

would obtain adequate, fair and maximum consideration under the circumstances; and (ii) engineering

the Proposed Transaction to benefit themselves and/or Wise Road without regard for MagnaChip’s
                                              -2-

                                            COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 3 of 29




public stockholders, including Plaintiff. Accordingly, this action seeks to enjoin the Proposed

Transaction and compel the Individual Defendants to properly exercise their fiduciary duties to

Plaintiff.

        6.       Next, it appears as though the Board has entered into the Proposed Transaction to

procure for itself and senior management of the Company significant and immediate benefits with no

thought to Plaintiff or the Company’s public stockholders. For instance, pursuant to the terms of the

Merger Agreement, upon the consummation of the Proposed Transaction, Company Board Members

and executive officers will be able to exchange all Company equity awards for the merger

consideration.

        7.       In violation of the Exchange Act and in further violation of their fiduciary duties,

Defendants caused to be filed the materially deficient Preliminary Proxy on April 19, 2021 with the

SEC in an effort to solicit stockholders including Plaintiff to vote their MagnaChip shares in favor of

the Proposed Transaction. The Preliminary Proxy is materially deficient, deprives Plaintiff of the

information needed to make an intelligent, informed and rational decision of whether to vote their

shares in favor of the Proposed Transaction, and is thus in breach of the Defendants’ fiduciary duties.

As detailed below, the Preliminary Proxy omits and/or misrepresents material information concerning,

among other things: (a) the sales process and in particular certain conflicts of interest for management;

(b) the financial projections for MagnaChip, provided by MagnaChip to the Company’s financial

advisor J.P. Morgan Securities LLC (“J.P. Morgan”); and (c) the data and inputs underlying the

financial valuation analyses, if any, that purport to support the fairness opinions created by J.P. Morgan

and provides to the Company and the Board

        8.       Absent judicial intervention, the Proposed Transaction will be consummated, resulting

in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction or, in the event

                                                  -3-

                                             COMPLAINT
               Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 4 of 29




the Proposed Transaction is consummated, to recover damages resulting from the breaches of fiduciary

duties by Defendants.

                                               PARTIES

         9.       Plaintiff is a citizen of New Hampshire and, at all times relevant hereto, has been a

MagnaChip stockholder.

         10.      Defendant MagnaChip together with its subsidiaries, designs, manufactures, and sells

analog and mixed-signal semiconductor platform solutions for communications, Internet of Things,

consumer, industrial, and automotive applications. MagnaChip is incorporated in Delaware and has

its principal place of business at 1, Allée Scheffer, L-2520, Luxembourg, Grand Duchy

of Luxembourg. Shares of MagnaChip common stock are traded on the NYSE under the symbol

“MX.”

         11.      Defendant Young-Joon Kim (“Kim”) has been a Director of the Company at all

relevant times. In addition, Kim serves as the Company’s Chief Executive Officer (“CEO”).

         12.      Defendant Melvin Keating (“Keating") has been a director of the Company at all

relevant times.

         13.      Defendant Ilbok Lee ("Lee") has been a director of the Company at all relevant times.

         14.      Defendant Camillo Martino (“Martino”) has been a director of the Company at all

relevant times. In addition, Martino serves as the Non-Executive Chairman of the Company Board.

         15.      Defendant Gary Tanner (“Tanner”) has been a director of the Company at all relevant

times.

         16.      Defendant Nader Tavakoli (“Tavakoli”) has been a director of the Company at all

relevant times.




                                                   -4-

                                              COMPLAINT
               Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 5 of 29




         17.     Defendant Liz Chung (“Chung”) has been a director of the Company at all relevant

times.

         18.     The defendants identified in paragraphs 11 through 17 are collectively referred to

herein as the “Director Defendants” or the “Individual Defendants.”

         19.     Non-Defendant Wise Road is a global private equity firm that invests in leading

technology companies. Wise Road is an exempted company incorporated in the Cayman Islands with

limited liability.

         20.     Non-Defendant Merger Sub is a wholly owned subsidiary of Wise Road created to

effect the Proposed Transaction.

                                   JURISDICTION AND VENUE

         21.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges violations

of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive one to confer

jurisdiction on a court of the United States, which it would not otherwise have.

         22.     Personal jurisdiction exists over each defendant either because the defendant conducts

business in or maintains operations in this District, or is an individual who is either present in this

District for jurisdictional purposes or has sufficient minimum contacts with this District as to render

the exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

         23.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because each of the

Individual Defendants, as Company officers or directors, has extensive contacts within this District;

for example, the Company’s stock trades on the NYSE which is headquartered in this District.




                                                  -5-

                                             COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 6 of 29




                    THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES

       24.     By reason of the Individual Defendants’ positions with the Company as officers and/or

directors, said individuals are in a fiduciary relationship with MagnaChip and Plaintiff as a MagnaChip

stockholder and owe the Company and Plaintiff the duties of due care, loyalty, and good faith.

       25.     By reason of the Individual Defendants’ positions with the Company as officers and/or

directors, said individuals are in a fiduciary relationship with MagnaChip and owe the Company and

Plaintiff in his capacity as a Company stockholder the duties of due care, loyalty, and good faith.

       26.     Each of the Individual Defendants are required to act with due care, loyalty, good faith

and in the best interests of the Company and public stockholders of the Company such as Plaintiff. To

diligently comply with these duties, directors of a corporation must:

               a.      act with the requisite diligence and due care that is reasonable under the

               circumstances;

               b.      act in the best interest of the company and its stockholders such as

               Plaintiff;

               c.      use reasonable means to obtain material information relating to a given

               action or decision;

               d.      refrain from acts involving conflicts of interest between the fulfillment

               of their roles in the company and the fulfillment of any other roles or their

               personal affairs;

               e.      avoid competing against the company or exploiting any business

               opportunities of the company for their own benefit, or the benefit of others; and

               disclose to the Company all information and documents relating to the

               company’s affairs that they received by virtue of their positions in the company.

                                                  -6-

                                            COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 7 of 29




       27.     In accordance with their duties of loyalty and good faith, the Individual

Defendants, as directors and/or officers of MagnaChip, are obligated to refrain from:

               a.      participating in any transaction where the directors’ or officers’ loyalties

               are divided;

               b.      participating in any transaction where the directors or officers are

               entitled to receive personal financial benefit not equally shared by the Company

               or its public stockholders, including Plaintiff; and/or;

               c.      unjustly enriching themselves at the expense or to the detriment of the

               Company or its stockholders, including Plaintiff.

       28.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they owe

to MagnaChip and Plaintiff in his capacity as a public stockholder of MagnaChip, including their

duties of loyalty, good faith, and due care.

       29.     As a result of the Individual Defendants’ divided loyalties, Plaintiff will not receive

adequate, fair or maximum value for their MagnaChip common stock in the Proposed Transaction.

                                 SUBSTANTIVE ALLEGATIONS

Company Background

       30.     MagnaChip, is a designer and manufacturer of analog and mixed-signal semiconductor

platform solutions for communications, IoT, consumer, industrial and automotive applications. The

Company provides a broad range of standard products to customers worldwide. MagnaChip, with

more than 40 years of operating history, owns a portfolio of approximately 1,200 registered patents

and pending applications, and has extensive engineering, design and manufacturing process expertise.




                                                  -7-

                                               COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 8 of 29




       31.     The Company offers display solutions, including source and gate drivers, and timing

controllers that cover a range of flat panel displays used in mobile communications, automotives,

entertainment devices, notebook PCs, monitors and liquid crystal displays, organic light emitting

diodes, and micro light emitting diode (LED) televisions. The Company also provides metal oxide

semiconductor field effect transistors, insulated-gate bipolar transistors, AC-DC converters, DC-DC

converters, LED drivers, switching regulators, linear regulators, and power management integrated

circuits for a range of devices comprising televisions, smartphones, mobile phones, wearable devices,

desktop PCs, notebooks, tablet PCs, and other consumer electronics, as well as for various industrial

applications consisting of power suppliers, e-bike, photovoltaic inverter, LED lighting, motor drive,

and home appliances. It serves consumer, computing, and industrial electronics original equipment

manufacturers; original design manufacturers; and electronics manufacturing services companies, as

well as subsystem designers. The Company sells its products through a direct sales force, as well as

through a network of agents and distributors worldwide. MagnaChip was incorporated in 2004 and is

based in Luxembourg City.

       32.     The Company’s most recent financial performance press release before the

announcement of the Proposed Transaction indicated impressive financial results. For example, in the

February 17, 2021 Press Release announcing its 2020 Q4 and full year 2020 operational and financial

results, the Company highlighted fourth quarter revenues of $142.9 million, up 14.5% from the

previous quarter and up 15.9% from a year ago, and as well as full year Earnings per Share of $7.54.

       33.     Defendant CEO Kim commented on the results in the Press Release, “‘Magnachip's Q4

results exceeded our expectations, capping off one of the most challenging years for any of us. Our

Q4 results demonstrated counter-seasonal strength with a 14.5% sequential revenue growth and GAAP

operating income margin of 6.4%, and Non-GAAP adjusted operating income margin of 10.7% driven

                                                -8-

                                           COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 9 of 29




by a strong ramp-up in 5G as well as effective cost management. 2020 was an exceptional year for

Magnachip, despite the challenges presented by the pandemic. We entered MX 3.0, the exciting new

chapter of growth, with a sharpened focus as a pure-play standard products company, renewed energy,

and a clear mission of empowering our customers. Under MX 3.0, we set long-term financial targets

that we would like to achieve by 2023. While we recognize the path will not always be a straight line,

the exciting opportunities ahead of us only reinforce our confidence in our growth outlook. I am proud

of and thankful for our amazing group of dedicated employees who continued to deliver extraordinary

results in 2020.’”

       34.       Despite this successful year and positive outlook, the Individual Defendants have

caused MagnaChip to enter into the Proposed Transaction for insufficient consideration.

The Flawed Sales Process

       35.       As detailed in the Preliminary Proxy, the process deployed by the Individual

Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual

Defendants, and was designed with only one concern in mind – to effectuate a sale of the Company

by any means possible no matter the price.

       36.       Notably, as indicated in the Preliminary Proxy, the sales process began as early as

February 2019, when the Company sought to sell its Foundry Sales Process division. Notably despite

later selling the remainder of the Company, the MagnaChip Board allowed the Company to be sold

off piecemeal.

       37.       In addition, while the Preliminary Proxy does indicate that an “Ad Hoc Transaction

Committee” was created to run the sales process, it notes that such a committee was not created until

well into the sales process. In fact, the Ad Hoc Transaction Committee was not created until after the




                                                 -9-

                                             COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 10 of 29




Company had entered into exclusivity discussions with one potentially interested third party, and that

exclusivity period had expired.

       38.      Such a clear mismanagement of the sales process indicates a high likelihood of

corporate waste during this time as well as a lower eventual merger consideration. Despite this the

Preliminary Proxy fails to indicate specific reasoning as to why the sales process could not be done in

a more efficient manner.

       39.      The Preliminary Proxy also fails to indicate what specific powers the Ad Hoc

Transaction Committee had in relation to approval of any potential agreement, nor does it adequately

indicate if the committee had full control over the sales process after its creation. In fact, the only

description given of the Ad Hoc Transaction Committee’s role was to ensure “efficient coordination”

between the Company and its advisors. Such a description is entirely lacking.

       40.      In addition, the Preliminary Proxy is silent as to the nature of the various confidentiality

agreements entered into between the Company and potentially interested third parties throughout the

sales process, including Wise Road, whether these agreements differ from each other, and if so in what

way, including failing to disclosure of the similarities and/or dissimilarities of any specific conditions

under which any standstill provision contained in any entered confidentiality agreement entered into

between the Company and potentially interested third parties throughout the sales process, including

Wise Road, would fall away.

       41.      It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.

The Proposed Transaction

       42.      On March 26, 2021, MagnaChip issued a press release announcing the Proposed

Transaction. The press release stated, in relevant part:

                                                   - 10 -

                                              COMPLAINT
   Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 11 of 29




SEOUL, South Korea, March 26, 2021 — Magnachip Semiconductor
Corporation (“Magnachip” or the “Company”) (NYSE: MX), the South Korean
leader in display and power solutions, today announced that it has entered into a
definitive agreement (the “Agreement”) with South Dearborn Limited, a company
incorporated in the Cayman Islands, and Michigan Merger Sub, Inc., a Delaware
corporation, which are investment vehicles established by Wise Road Capital LTD
and certain of its limited partners (“Wise Road”).

Under the terms of the Agreement, Magnachip shareholders will receive $29.00 in
cash for each share of Magnachip’s common stock they currently hold, representing
a premium of approximately 75% to Magnachip’s 3-month volume-weighted
average share price and approximately a 54% premium to the unaffected closing
stock price on March 2, 2021, the last trading day before media reports of third-
party interest in acquiring Magnachip. The all-cash transaction has an equity value
of approximately $1.4 billion. The transaction is fully backed by equity
commitments and not contingent on any financing conditions.

Following the closing of the transaction, Magnachip’s management team and
employees are expected to continue in their roles, and the Company will remain
based in Cheongju, Seoul and Gumi, South Korea. The transaction is expected to
be seamless for customers and employees across Magnachip’s businesses.

Magnachip’s Chief Executive Officer, YJ Kim, said: “This transaction is in the best
interests of all of our stakeholders, including shareholders, customers and
employees. It will provide an excellent opportunity to accelerate our MX 3.0
growth strategy. Given their deep industry expertise, Wise Road Capital is an ideal
partner for Magnachip, and we look forward to working with them as we chart the
next phase for our company. We remain grateful to our customers for their trust and
to our fellow employees for their unwavering commitment to delivering industry-
leading products to customers worldwide.”

Wise Road intends to work together with Magnachip’s management team to pursue
the next step in the Company’s growth strategy and transform the Company into a
true industry leader in the global display and power markets. Through its additional
investment and global network, Wise Road will help Magnachip’s growth
internationally. Wise Road remains absolutely committed to providing world-class
products and services to the Company’s customers, while creating a stable
environment for the company’s employees to grow and thrive.

The Board of Directors of Magnachip has unanimously approved the Agreement
and recommends that Magnachip shareholders vote in favor of the transaction.
Details of the transaction and the Agreement are included with the Company’s
current report on Form 8-K, which will be filed with the United States Securities
and Exchange Commission in due course.



                                         - 11 -

                                    COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 12 of 29




       The transaction is expected to close during the second half of 2021, subject to
       customary closing conditions, including the receipt of shareholder and regulatory
       approvals.

The Inadequate Merger Consideration

       43.      Significantly, the Company’s financial prospects and opportunities for future growth

establish the inadequacy of the merger consideration.

       44.      First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into

consideration how the Company is performing and its promise.

       45.      After releasing its Q4 and Full Year 2020 earnings, Nasdaq released its write up on the

Company’s positive results and its significance, “Magnachip (MX) came out with quarterly earnings

of $0.40 per share, beating the Zacks Consensus Estimate of $0.20 per share. This compares to

earnings of $0.32 per share a year ago. These figures are adjusted for non-recurring items. This

quarterly report represents an earnings surprise of 100%. A quarter ago, it was expected that this chip

products maker would post earnings of $0.06 per share when it actually produced earnings of $0.14,

delivering a surprise of 133.33%... Magnachip shares have added about 44.2% since the beginning of

the year versus the S&P 500's gain of 4.8%... It will be interesting to see how estimates for the coming

quarters and current fiscal year change in the days ahead. The current consensus EPS estimate is $0.13

on $123.25 million in revenues for the coming quarter and $0.75 on $528.95 million in revenues for

the current fiscal year.”

       46.      On February 18, 2021, the Company issued a press release announcing a new

production expanding its product offerings, “Magnachip Semiconductor Corporation ("Magnachip")

(NYSE: MX) announced today that the Company has commenced full-scale mass production of its

                                                 - 12 -

                                            COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 13 of 29




first 120Hz High Frame Rate (HFR) OLED display driver IC (DDIC) for QHD flexible displays,

followed by the successful release and initial production… The global 5G smartphone market is

growing rapidly with the ongoing release of new 5G smartphones from the leading smartphone

manufacturers. According to Omdia, a market research firm, global 5G smartphone shipments reached

220 million units in 2020 and would grow five-fold to 1,150 million units by 2023, which will account

for almost 80% of all smartphone shipments that year. ‘We have further strengthened our customers'

trust in and recognition of our technology and product quality with the mass production of this new

DDIC,’ said YJ Kim, CEO of Magnachip. "We will continuously build the foundation for the future

design requirements and expand new opportunities for foldable and 5G smartphones.’"

       47.      On March 30, 2021, The Burn-In released an article of the deal, stating how the deal

will benefit Magnachip, “Magnachip revealed it would sell off its foundry services division as part of

an organization-wide streamlining initiative. The effort proved successful as it enabled the company to

grow its business and improve its liquidity. Its sales to Wise Road seems like a logical next step in its

evolution. The chipmaker specialized in fabricating automotive power management ICs and OLED

display drivers using 200mm wafers. In recent years, the firm struggled with diminishing demand for

its products amid competition from providers with more advanced nodes. But its manufacturing

technology has become highly sought after again following a market shift in late 2020. Following the

outbreak of COVID-19, personal transport sales plummeted worldwide. But after the world began

adjusting to the pandemic’s impact, interest in car ownership rebounded sharply. In fact, the demand

for new vehicles contributed to a global shortage of electronic parts. As a result, interest in 8-inch

wafers has become so strong, secondhand 200mm equipment has become a hot commodity. Provided

the transaction goes through, Magnachip has the potential to significantly improve its earnings amid




                                                 - 13 -

                                            COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 14 of 29




worldwide semiconductor scarcity. The firm will be in a better position to realize its market

opportunities with Wise Road’s financial support and guidance.”

       48.      Clearly, while the deal will be beneficial to Wise Road it comes at great expense to

Plaintiff and other public stockholders of the Company,

       49.      Moreover, post-closure, Plaintiff will be frozen out of any future benefit from his

investment in Magnachip’s bright future.

       50.      It is clear from these statements and the facts set forth herein that this deal is designed

to maximize benefits for the Wise Road at the expense of Plaintiff as a public stockholder, which

clearly indicates that Plaintiff and other stockholders were not an overriding concern in the formation

of the Proposed Transaction.

Preclusive Deal Mechanisms

       51.      The Merger Agreement contains certain provisions that unduly benefit the Wise Road

by making an alternative transaction either prohibitively expensive or otherwise impossible. Notably,

in the event of termination, the merger agreement requires MagnaChip to pay up to $42.1 million to

the Wise Road and/or its affiliates, if the Merger Agreement is terminated under certain circumstances.

Moreover, under one circumstance, MagnaChip must pay this termination payment even if it

consummates any competing Acquisition Proposal (as defined in the Merger Agreement) within 12

months following the termination of the Merger Agreement. The termination fee will make the

Company that much more expensive to acquire for potential purchasers. The termination fee in

combination with other preclusive deal protection devices will all but ensure that no competing offer

will be forthcoming.

       52.      The Merger Agreement also contains a “No Solicitation” provision that restricts

MagnaChip from considering alternative acquisition proposals by, inter alia, constraining

                                                  - 14 -

                                             COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 15 of 29




MagnaChip’s ability to solicit or communicate with potential acquirers or consider their proposals.

Specifically, the provision prohibits the Company from directly or indirectly soliciting, initiating,

proposing or inducing any alternative proposal, but permits the Board to consider an unsolicited bona

fide “Takeover Proposal” if it constitutes or is reasonably calculated to lead to a “Superior Proposal”

as defined in the Merger Agreement.

       53.      Moreover, the Merger Agreement further reduces the possibility of a topping offer from

an unsolicited purchaser. Here, the Individual Defendants agreed to provide to the Wise Road and/or

its affiliates information in order to match any other offer, thus providing the Wise Road access to the

unsolicited bidder’s financial information and giving Parent the ability to top the superior offer. Thus,

a rival bidder is not likely to emerge with the cards stacked so much in favor of the Wise Road.

       54.      These provisions, individually and collectively, materially and improperly impede the

Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and pursuing

other reasonable and more valuable proposals and alternatives in the best interests of the Company,

Plaintiff and its public stockholders.

       55.      Accordingly, the Company’s true value is compromised by the consideration offered

in the Proposed Transaction.

Potential Conflicts of Interest

       56.      The breakdown of the benefits of the deal indicate that MagnaChip insiders are the

primary beneficiaries of the Proposed Transaction, not the Company’s public stockholders such as

Plaintiff. The Board and the Company’s executive officers are conflicted because they will have

secured unique benefits for themselves from the Proposed Transaction not available to Plaintiff as a

public stockholder of MagnaChip.




                                                  - 15 -

                                             COMPLAINT
                Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 16 of 29




          57.       Notably, while the Preliminary Proxy provides the below information regarding the

amount of Company shares held by Company insiders, it fails to include an accounting of the dollar

valuation of such shares.

                                                                                                   Amount and
                                                                                                    Nature of
                                                                                                    Beneficial    Percent of
Name and Address of Beneficial Owner                                                               Ownership(1)    Class(1)
Principal Stockholders
Oaktree Value Opportunities Fund Holdings, L.P.(2)                                                   3,214,537            6.9%
Brigade Capital Management, LP(3)                                                                    3,028,318            6.2%
Federated Hermes, Inc.(4)                                                                            2,959,604            6.4%
Rubric Capital Management LP(5)                                                                      2,612,588            5.6%
Morgan Stanley(6)                                                                                    2,587,317            5.6%
Directors and Named Executive Officers
Kyo-Hwa (Liz) Chung                                                                                        —                *
Melvin Keating(7)                                                                                      110,645              *
Ilbok Lee(8)                                                                                           282,421              *
Camillo Martino(9)                                                                                     128,545              *
Gary Tanner(10)                                                                                        157,329              *
Nader Tavakoli(11)                                                                                     352,981              *
Young-Joon Kim(12)                                                                                     582,543            1.3%
Young Soo Woo(13)                                                                                        6,000              *
Theodore Kim(14)                                                                                       228,875              *
Woung Moo Lee(15)                                                                                      206,556              *
Chan Ho Park(16)                                                                                         5,000              *
Jonathan Kim(17)                                                                                           —                *
Tae Jong Lee(18)                                                                                         7,140              *
Directors and current Executive Officers as a group (11 persons) (19)                                2,060,895            4.3%

*    Less than one percent


          58.       Moreover, upon the consummation of the Proposed Transaction, the Preliminary Proxy

indicates that each outstanding Company equity award will be canceled and converted into the right

to receive certain consideration according to the merger agreement.

          59.       The cash consideration payable to certain Company insiders, including amounts

stemming from illiquid blocks of Company stock and the cashing out of equity awards, is displayed

below as follows:

                                                                                                       Tax
                                                                 Pensions/      Perquisites/      Reimbursement
Named Executive Officer(1)      Cash ($)(2)   Equity ($) (3)    NQDC ($) (4)   Benefits ($) (5)       ($)(6)        Total ($)
Young-Joon Kim                  2,229,584      14,319,831          364,930           221,908            115,620    17,251,873
Young Soo Woo                     381,632       1,037,881           17,362               —                  —       1,436,875

                                                               - 16 -

                                                        COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 17 of 29




Jonathan Kim                    —            —             —          —               —            —
Theodore Kim              1,024,400    5,092,257       204,311    147,708          51,878    6,520,554
Woung Moo Lee               651,957    4,199,412       192,121        —               —      5,043,489
Chan Ho Park                462,350      821,889        16,439        —               —      1,300,678
Tae Jong Lee                    —            —             —          —               —            —


       60.      Moreover, certain employment agreements with certain MagnaChip executives, entitle

such executives to severance packages should their employment be terminated under certain

circumstances. These ‘golden parachute’ packages are significant, and will grant each director or

officer entitled to them millions of dollars, compensation not shared by MagnaChip’s common

stockholders such as Plaintiff. Notably the Preliminary Proxy fails to provide sufficient information

regarding the amount of these payments, and if they were included in the totaling of consideration to

be received by certain named executives provided above.

       61.      The Preliminary Proxy also fails to adequately disclose communications regarding

post-transaction employment during the negotiation of the underlying transaction must be disclosed

to stockholders. Communications regarding post-transaction employment during the negotiation of the

underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders such as Plaintiff to understand potential conflicts of interest of management and the

Board, as that information provides illumination concerning motivations that would prevent

fiduciaries from acting solely in the best interests of the Company’s stockholders.

       62.      Thus, while the Proposed Transaction is not in the best interests of MagnaChip or its

stockholders, it will produce lucrative benefits for the Company’s officers and directors.

The Materially Misleading and/or Incomplete Preliminary Proxy

       63.      On April 19, 2021, the MagnaChip Board caused to be filed with the SEC a materially

misleading and incomplete Preliminary Proxy that, in violation the Exchange Act and their fiduciary

duties, failed to provide Plaintiff in his capacity as a company stockholder with material information


                                                   - 17 -

                                            COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 18 of 29




and/or provides materially misleading information critical to the total mix of information available to

the Company’s stockholders such as Plaintiff concerning the financial and procedural fairness of the

Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Sales Process leading up to

       the Proposed Transaction

       64.      Specifically, the Preliminary Proxy fails to provide material information concerning

the process conducted by the Company and the events leading up to the Proposed Transaction. In

particular, the Preliminary Proxy fails to disclose:

                a. The specific reasoning as to why the Board did not create the Ad Hoc Transaction

                   Committee until so late in the sales process;

                b. The specific powers of the Ad Hoc Transaction Committee;

                c. More specific information regarding the nature of the various confidentiality

                   agreements entered into between the Company and potentially interested third

                   parties throughout the sales process, including Wise Road, whether these

                   agreements differ from each other, and if so in what way, including failing to

                   disclosure of the similarities and/or dissimilarities of any specific conditions under

                   which any standstill provision contained in any entered confidentiality agreement

                   entered into between the Company and potentially interested third parties

                   throughout the sales process, including Wise Road, would fall away; and

                d. Communications regarding post-transaction employment during the negotiation of

                   the underlying transaction must be disclosed to stockholders. Communications

                   regarding post-transaction employment during the negotiation of the underlying

                   transaction must be disclosed to stockholders. This information is necessary for

                                                  - 18 -

                                             COMPLAINT
              Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 19 of 29




                    stockholders to understand potential conflicts of interest of management and the

                    Board, as that information provides illumination concerning motivations that would

                    prevent fiduciaries from acting solely in the best interests of the Company’s

                    stockholders.

       Omissions and/or Material Misrepresentations Concerning MagnaChip’s Financial

       Projections

       65.       The Preliminary Proxy fails to provide material information concerning financial

projections provided by MagnaChip management and relied upon by J.P. Morgan in its analyses. The

Preliminary Proxy discloses management-prepared financial projections for the Company which are

materially misleading.

       66.       The Preliminary Proxy indicates that in connection with the rendering of their fairness

opinions, J.P. Morgan reviewed “certain internal financial analyses and forecasts prepared by the

management of the Company relating to its business”.

       67.       Accordingly, the Preliminary Proxy should have, but fails to provide, certain

information in the projections that MagnaChip management provided to the Board and J.P. Morgan.

Courts have uniformly stated that “projections … are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or [] market

multiples. What they cannot hope to do is replicate management’s inside view of the company’s

prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       68.       With respect to the “Company Forecasts” projections, the Preliminary Proxy fails to

provide material information concerning the financial projections prepared by MagnaChip

management. Specifically, the Preliminary Proxy fails to disclose all material line items for the

metrics of:

                                                  - 19 -

                                             COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 20 of 29




                a. Revenue, including the underlying metrics of: the specific amount of transitional

                   foundry services at an agreed upon cost plus mark-up to the buyer for foundry

                   products manufactured in the Company’s fabrication facility located in Gumi

                   (“Transitional Fab 3 Foundry Services”), that was included in the calculation of

                   revenue and gross profit;

                b. Gross Profit, including the underlying metrics of: the specific amount of transitional

                   foundry services at an agreed upon cost plus mark-up to the buyer for foundry

                   products manufactured in the Company’s fabrication facility located in Gumi

                   (“Transitional Fab 3 Foundry Services”), that was included in the calculation of

                   revenue and gross profit;

                c. Adjusted EBITDA, including the underlying metrics of: income from continuing

                   operations before interest expense, net, income tax expense (benefit) and

                   depreciation and amortization, as well as the specific exclusionary adjustments

                   amount relating to (i) equity-based compensation expense, (ii) foreign currency

                   loss (gain), net, and (iii) derivative valuation loss (gain), net; and

                d. Unlevered Free Cash Flow, including the underlying metrics of: earnings before

                   interest and taxes (EBIT) adjusted to exclude stock-based compensation expense,

                   adding depreciation and amortization, taxes, capital expenditures, increases in net

                   working capital, stock-based compensation expense and other one-time charges.

       69.      The Preliminary Proxy also fails to provide the specific inputs and assumptions used

by J.P. Morgan to extrapolate the provided Company Forecasts out to the years of 2024 – 2030.

       70.      The Preliminary Proxy also provides non-GAAP financial metrics, but fails to disclose

a reconciliation of all non-GAAP to GAAP metrics.

                                                  - 20 -

                                             COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 21 of 29




       71.      This information is necessary to provide Plaintiff in his capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff is not fully informed as to Defendants’ actions, including those that may have

been taken in bad faith, and cannot fairly assess the process

       72.      Without accurate projection data presented in the Preliminary Proxy, Plaintiff is are

unable to properly evaluate the Company’s true worth, the accuracy of J.P. Morgan’s financial

analyses, or make an informed decision whether to vote their Company stock in favor of the Proposed

Transaction. As such, the Board has breached their fiduciary duties by failing to include such

information in the Preliminary Proxy.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by J.P.

       Morgan

       73.      In the Preliminary Proxy, J.P. Morgan describes its fairness opinion and the various

valuation analyses performed to render such opinion. However, the descriptions fail to include

necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations or

evaluate the fairness opinions.

       74.      With respect to the Public Trading Multiples Analysis, the Preliminary Proxy fails to

disclose the specific inputs and assumptions used to determine the utilized CY2021E FV/EBITDA

reference range of 6.0x to 13.0x.

       75.      With respect to the Discounted Cash Flow Analysis, the Preliminary Proxy fails to

disclose:

                a. The range of terminal asset values for the Company calculated;




                                                 - 21 -

                                            COMPLAINT
              Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 22 of 29




                 b. The specific inputs and assumptions used to calculate the utilized perpetual growth

                      rate range of 2.0% to 3.0%;

                 c. The specific inputs and assumptions used to calculate the utilized discount rate

                      range of 9.50% to 11.50%;

                 d. The weighted average cost of capital of the Company;

                 e. The specific macroeconomic assumptions and estimates of risk, utilized;

                 f. The opportunity cost of capital for the Company;

                 g.   The specific “other factors” J.P. Morgan deemed appropriate;

                 h. The Company’s debt;

                 i. The Company’s cash; and

                 j. The fully diluted number of shares of Company common stock outstanding.

        76.      With respect to the Selected Transaction Multiples Analysis, the Preliminary Proxy

fails to disclose:

                 a. The date on which each selected precedent transaction closed;

                 b. The value of each selected precedent transaction; and

                 c. The specific inputs and assumptions used to determine the utilized FV/NTM

                      EBITDA reference range of 9.5 to 14.0x.
        77.      With respect to the Analyst Price Targets for the Company, the Preliminary Proxy fails

to disclose:

                 a. The specific price targets utilized; and

                 b. The identity of the analysts and/or firms that made such price targets.

        78.      These disclosures are critical for Plaintiff to be able to make an informed decision on

whether to vote his shares in favor of the Proposed Transaction.


                                                    - 22 -

                                              COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 23 of 29




       79.      Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes his value and

serves his interest as a public MagnaChip stockholder.             Moreover, without the key financial

information and related disclosures, Plaintiff cannot gauge the reliability of the fairness opinion and

the Board’s determination that the Proposed Transaction is in his best interests as a public MagnaChip

stockholder. As such, the Board has breached their fiduciary duties by failing to include such

information in the Preliminary Proxy.

                                             FIRST COUNT

                                 Claim for Breach of Fiduciary Duties

                                  (Against the Individual Defendants)

       80.      Plaintiff repeats all previous allegations as if set forth in full herein.

       81.      The Individual Defendants have violated their fiduciary duties of care, loyalty and good

faith owed to Plaintiff in his capacity as a Company public stockholder.

       82.      By the acts, transactions and courses of conduct alleged herein, Defendants,

individually and acting as a part of a common plan, are attempting to unfairly deprive of the true value

of his investment in MagnaChip.

       83.      As demonstrated by the allegations above, the Individual Defendants failed to exercise

the care required, and breached their duties of loyalty and good faith owed to Plaintiff in his capacity

as a stockholder of MagnaChip by entering into the Proposed Transaction through a flawed and unfair

process and failing to take steps to maximize the value of MagnaChip to its public stockholders,

including Plaintiff.




                                                    - 23 -

                                               COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 24 of 29




       84.      Indeed, Defendants have accepted an offer to sell MagnaChip at a price that fails to

reflect the true value of the Company, thus depriving Plaintiff of the reasonable, fair and adequate

value of his shares.

       85.      Moreover, the Individual Defendants breached their duty of due care and candor by

failing to disclose to Plaintiff all material information necessary for him to make an informed decision

on whether to vote his shares in favor of the Proposed Transaction.

       86.      The Individual Defendants dominate and control the business and corporate affairs of

MagnaChip, and are in possession of private corporate information concerning MagnaChip’s assets,

business and future prospects. Thus, there exists an imbalance and disparity of knowledge and

economic power between them and the public stockholders of MagnaChip such as Plaintiff which

makes it inherently unfair for them to benefit their own interests to the exclusion of maximizing

stockholder value.

       87.      By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise due care and diligence in the exercise of their fiduciary obligations

toward Plaintiff.

       88.      As a result of the actions of the Individual Defendants, Plaintiff will suffer irreparable

injury in that he has not and will not receive his fair portion of the value of MagnaChip’s assets and

has been and will be prevented from obtaining a fair price for his common stock.

       89.      Unless the Individual Defendants are enjoined by the Court, they will continue to

breach their fiduciary duties owed to Plaintiff, all to the irreparable harm of Plaintiff.

       90.      Plaintiff and has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury which

Defendants’ actions threaten to inflict.

                                                  - 24 -

                                             COMPLAINT
                Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 25 of 29




                                          SECOND COUNT

                  Aiding and Abetting the Board’s Breaches of Fiduciary Duty

                                   Against Defendant MagnaChip

          91.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          92.      Defendants MagnaChip knowingly assisted the Individual Defendants’ breaches of

fiduciary duty in connection with the Proposed Transaction, which, without such aid, would not have

occurred.

          93.      As a result of this conduct, Plaintiff has been and will be damaged in that he has been

and will be prevented from obtaining a fair price for his shares.

          94.      Plaintiff has no adequate remedy at law.

                                                THIRD COUNT

                              Violations of Section 14(a) of the Exchange Act

                                           (Against All Defendants)

          95.      Plaintiff repeats all previous allegations as if set forth in full herein.

          96.      Defendants have disseminated the Preliminary Proxy with the intention of soliciting

stockholders, including Plaintiff, to vote their shares in favor of the Proposed Transaction.

          97.      Section 14(a) of the Exchange Act requires full and fair disclosure in connection with

the Proposed Transaction. Specifically, Section 14(a) provides that:

          It shall be unlawful for any person, by the use of the mails or by any means or

          instrumentality of interstate commerce or of any facility of a national securities

          exchange or otherwise, in contravention of such rules and regulations as the [SEC]

          may prescribe as necessary or appropriate in the public interest or for the protection

                                                       - 25 -

                                                  COMPLAINT
             Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 26 of 29




       of investors, to solicit or to permit the use of his name to solicit any proxy or consent

       or authorization in respect of any security (other than an exempted security)

       registered pursuant to section 78l of this title.

       98.      As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

       No solicitation subject to this regulation shall be made by means of any Preliminary

       Proxy, form of proxy, notice of meeting or other communication, written or oral,

       containing any statement which, at the time and in the light of the circumstances

       under which it is made, is false or misleading with respect to any material fact, or

       which omits to state any material fact necessary in order to make the statements

       therein not false or misleading or necessary to correct any statement in any earlier

       communication with respect to the solicitation of a proxy for the same meeting or

       subject matter which has become false or misleading.

       99.      The Preliminary Proxy was prepared in violation of Section 14(a) because it is

materially misleading in numerous respects and omits material facts, including those set forth above.

Moreover, in the exercise of reasonable care, Defendants knew or should have known that the

Preliminary Proxy is materially misleading and omits material facts that are necessary to render them

non-misleading.

       100.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       101.     The Individual Defendants were at least negligent in filing a Preliminary Proxy that

was materially misleading and/or omitted material facts necessary to make the Preliminary Proxy not

misleading.




                                                  - 26 -

                                             COMPLAINT
           Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 27 of 29




       102.    The misrepresentations and omissions in the Preliminary Proxy are material to Plaintiff,

and Plaintiff will be deprived of his entitlement to decide whether to vote his shares in favor of the

Proposed Transaction on the basis of complete information if such misrepresentations and omissions

are not corrected prior to the stockholder vote regarding the Proposed Transaction.

                                          FOURTH COUNT

                          Violations of Section 20(a) of the Exchange Act

                                 (Against all Individual Defendants)

       103.    Plaintiff repeats all previous allegations as if set forth in full herein.

       104.    The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and Board

meetings and committees thereof and via reports and other information provided to them in connection

therewith. Because of their possession of such information, the Individual Defendants knew or should

have known that the Preliminary Proxy was materially misleading to Plaintiff in his capacity as a

Company stockholder.

       105.    The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Preliminary Proxy and nevertheless approved, ratified and/or

failed to correct those statements, in violation of federal securities laws. The Individual Defendants

were able to, and did, control the contents of the Preliminary Proxy. The Individual Defendants were

provided with copies of, reviewed and approved, and/or signed the Preliminary Proxy before its

issuance and had the ability or opportunity to prevent its issuance or to cause it to be corrected.

                                                   - 27 -

                                              COMPLAINT
            Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 28 of 29




       106.    The Individual Defendants also were able to, and did, directly or indirectly, control the

conduct of MagnaChip’s business, the information contained in its filings with the SEC, and its public

statements. Because of their positions and access to material non-public information available to them

but not the public, the Individual Defendants knew or should have known that the misrepresentations

specified herein had not been properly disclosed to and were being concealed from Plaintiff and

Company, and that the Preliminary Proxy was misleading. As a result, the Individual Defendants are

responsible for the accuracy of the Preliminary Proxy and are therefore responsible and liable for the

misrepresentations contained herein.

       107.    The Individual Defendants acted as controlling persons of MagnaChip within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause MagnaChip to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled MagnaChip and all of its

employees. As alleged above, MagnaChip is a primary violator of Section 14 of the Exchange Act

and SEC Rule Preliminary Proxy. By reason of their conduct, the Individual Defendants are liable

pursuant to section 20(a) of the Exchange Act.

       WHEREFORE, Plaintiff demands injunctive relief, in his favor, and against the Defendants,

as follows:

       A.     Enjoining the Proposed Transaction;

       B.     In the event Defendants consummate the Proposed Transaction, rescinding it and setting

              it aside or awarding rescissory damages to Plaintiff;

       C.     Declaring and decreeing that the Merger Agreement was agreed to in breach of the

              fiduciary duties of the Individual Defendants and is therefore unlawful and

              unenforceable;

                                                 - 28 -

                                            COMPLAINT
Case 1:21-cv-03587-AT Document 1 Filed 04/22/21 Page 29 of 29
